The Court observed, the least violence to the person of another, was an assault and battery. The law deemed the person of a man sacred, and would not allow the least violence to it. And this is not so much for the injury that might he offered and suffered, as the insult and indignity. Spitting in the face was not calculated to injure the person, yet it was a violent outrage and assault upon the person, an indignity to, and contempt for, the feelings of a man, not to be tolerated. It appears, by the testimony in this ease, that Mr. Powers struck Mr. Hogan, either with his fist br his glove, and either was sufficient, as it does not appear^ that this blow was necessary for self-defence. He was, therefore, guilty of an assault and battery if the jury should believe the evidence, and should also believe the act amounted to an assault and battery.
The jury found the defendant guilty without leaving the box.